UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 9, 2010 Signet International Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 0-51185 16-1732674 (State of incorporation) (Commission File Number) (IRS Employer ID Number) 205 Worth Avenue, Suite 316, Palm Beach, Florida 33480 (Address of principal executive offices) (561) 832-2000 (Registrant's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The Company is filing this Amendment to the Form 8K filed with the SEC on April 13, 2010 to disclose the appointment of the new auditor for the Company. Item 4.01 - Changes in Registrant’s Certifying Accountant. On April 9, 2010, the Board of Directors of the Company was notified by its registered independent certified public accounting firm, S. W.Hatfield, CPA (“SWHCPA”) of Dallas, Texas that, due to the partner rotation rules and regulations of the U. S. Securities and Exchange Commission and Sarbanes-Oxley Act of 2002, SWHCPA is unable to continue as the Company’s auditor and has resigned, effective immediately. The Company’s Board of Directors has accepted the resignation of SWHCPA. No accountant's report on the financial statements for either of the past two (2) years contained an adverse opinion or a disclaimer of opinion or was qualified or modified as to uncertainty, audit scope or accounting principles, except for a going concern opinion expressing substantial doubt about the ability of the Company to continue as a goingconcern. During the Company's two most recent fiscal years (ended December 31, 2009 and 2008) and from January 1, 2010 to the date of this Report, there were no disagreements with SWHCPA on any matter of accounting principles or practices, financial disclosure, or auditing scope or procedure.For the years ended December 31, 2009 and 2008, and from January 1, 2010 through the date of this report, there were no “reportable events” as that term is described in Item 304(a)(1)(v) of Regulation S-K. The Company is in the process of securing a qualified replacement for SWHCPA. The Company provided SWHCPA with a copy of the foregoing disclosure and requested SWHCPA to furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the statements made therein.A copy of SWHCPA’s letter dated April 9, 2010 was filed as Exhibit 10.1 to the Form 8-K filed with the SEC on April 13, 2010. New independent registered public accounting firm On May 7, 2010, the Board of Directors of the Company engaged Laura A. Prevratil, CPA, CFE, West Palm Beach, Florida (“Prevratil”), as the Company’s new independent registered public accounting firm. During the recent fiscal years ending December 31, 2008 and December 31, 2007, and the subsequent interim period prior to the engagement of Prevratil, the Company has not consulted Prevratil regarding (i)the application of accounting principles to any specified transaction, either completed or proposed, (ii)the type of audit opinion that might be rendered on the Company’s financial statements, or (iii)any matter that was either the subject of a disagreement (as defined in Item304(a)(1)(v)) or a reportable event (as defined in Item304(a)(1)(v)). Item 9.01. -Financial Statements and Exhibits. (d) Exhibits. Letter from S. W.Hatfield, CPA* * Previously filed with the Form 8-K filed with the SEC on April 13, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Signet International Holdings, Inc. Dated: May 10, 2010 By: /s/Ernest W. Letiziano Ernest W. Letiziano President, Chief Executive Officer, Chief Financial Officer and Director
